Upon hearing this appeal, the court suggested the form of stipulation which should be filed by the town as a condition for the making of this order, and which stipulation has been filed, the terms of which and of this order having been assented to by the respective parties in open court, it is determined that the order appealed from be modified by inserting therein, in lieu of the provisions with reference to an undertaking, the terms of said stipulation as a condition thereof and the following provisions, and as so modified affirmed. It is further ordered that the said Wales and his firm, having been superseded by the action of the town, neither he nor his firm is answerable for the result of further proceedings herein, and the final event of these proceedings shall not bear upon or prejudice his right to, or the amount of, compensation, but his compensation shall be determined without reference thereto. It is further ordered that the printing disbursements at this term, to be duly taxed, are allowed to the appellant in case it is found that anything is due him for services, and that the amount thereof shall in that event be paid to him *974as a disbursement. It is further ordered that R. H. Thurston, Esq., of Elmira, be and hereby is appointed referee for the purposes of said order.